Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 21, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144630                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  HILLSDALE COUNTY SENIOR SERVICES                                                                        Brian K. Zahra,
  CENTER, INC., ELLA ASARO, LYLE                                                                                     Justices
  GREEN, RUTH GREEN, DONELDA POTTS,
  JOHN POTTS, and KERBY RUSHING,
            Plaintiffs-Appellants,
  v                                                                SC: 144630
                                                                   COA: 301607
                                                                   Hillsdale CC: 10-000703-CZ
  COUNTY OF HILLSDALE,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 3, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether the Michigan Tax Tribunal has jurisdiction, pursuant to MCL
  205.731, over the plaintiffs’ claim for mandamus to enforce the terms of the August 2008
  Hillsdale County millage that levied an additional .5 mill for funding the Hillsdale
  County Senior Services Center, Inc., and (2) whether a court has the constitutional
  authority to issue a writ of mandamus to compel a municipality to levy and spend taxes.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 21, 2012                  _________________________________________
           t0918                                                              Clerk